It gives me great pleasure to congratulate Mr.
Gurirab on his election to the presidency of the General
Assembly at its fifty-fourth session. I am confident that
the struggle for freedom of his friendly country, Namibia,
and his wide-ranging knowledge of international issues
will facilitate his lofty task and will lead the deliberations
of the Assembly at this important session to a successful
conclusion.
I should like to express my thanks to the Foreign
Minister of Uruguay for his efforts and wise leadership of
our deliberations in the General Assembly during the
previous session. I should also like to express our
gratitude to the Secretary-General of our Organization,
Mr. Kofi Annan, for his attempts to uphold the principles
and purposes of the Charter of the United Nations.
The Syrian Arab Republic welcomes the Republic of
Kiribati, the Republic of Nauru and the Kingdom of
Tonga to the United Nations. We are confident that the
presence of these States in the international community
will buttress the role of the United Nations and uphold its
principles.
15


Leaving the last century of the second millennium and
entering the first century of the third millennium does not
in itself mean the end of an era and the beginning of a new
one in the life of humankind. States and peoples will take
with them into the next century their concerns, aspirations,
successes, failures, challenges and hopes. They will
continue as usual to follow their economic, educational,
political and social development plans and programmes,
knowing that the end of the twentieth century will not
automatically mean an end to current regional conflicts.
Neither will it automatically raise levels of development or
rid developing countries of the debt burdens under which
they are languishing.
If the advocates of market theories and globalization,
and their political leaders, were to recognize that at present
the poor are becoming poorer while the rich become richer
and that the gap between developing and developed
countries is becoming wider in every area — whether in the
economic, commercial, technical, health or environmental
spheres — an element of pessimism would, unfortunately,
mar the feeling of optimism with which we hope to
welcome the dawn of the twenty-first century.
Optimism about the future is desirable because it
prevents humanity, both at individual and society levels,
from falling into the trap of despair and frustration.
Optimism is also justified because progress in research,
science and knowledge shrinks distances, eliminates
obstacles and opens doors and minds in the South as well
as in the North. Given that fact, it is natural that people's
understanding of each other's problems and concerns should
increase and that ultimately a common awareness will
develop to enable everyone to face the threats and
challenges that await humankind everywhere on this planet.
Like poisonous waste from industrial development, the
epidemics resulting from underdevelopment and poverty
know no borders or obstacles. Drugs would not have spread
in some States in the South had it not been for the many
traffickers and users in the countries of the North. Neither
should we forget that the pollution of the environment in
the countries of the North is primarily the result of
industrial production of all kinds, both sophisticated and
basic, at a time when environmental pollution in the
countries of the South is primarily the result of the lack of
a minimum of small, basic industries capable of making
products to deal with environmental pollution or of
employing the means to do so.
In this context, we should like to reaffirm our belief
that weakening the economies of the developing countries
does not necessarily serve the interests of the economies
of developed countries, because it weakens the purchasing
power of the former, which, in turn, negatively affects the
rates of economic development of the latter. The financial
crisis that affected the economies of the countries of
South-East Asia two years ago reflected that mutual effect
when its repercussions reached Brazil and even some
other countries in South America. There must, therefore,
be a constructive dialogue between developing and
developed countries, a dialogue based on common
interests, genuine interrelations and mutual responsibilities
aimed at ensuring sustainable development and social
justice.
We hope that there will be an end to the contrariety
by which the industrial countries demand that developing
countries open their markets and borders to their products
while the developing countries are finding it difficult to
export their goods because of protectionist measures and
obstacles, including the prevention of the transfer of
technology and the refusal to allow developing countries
to integrate such technology into their industrial
processes.
If we were to look back at the ethnic and religious
wars and conflicts that spread with the end of the cold
war and that reached the heart of Africa, Asia and even
Europe, we would find it difficult to imagine their
repercussions being confined within closed borders.
Through succeeding waves of migration, various religions
and ethnic groups have become part of the social fabric
of most societies in the world, especially in Western
countries. The tragedy of such wars and conflicts is
therefore a source of concern for most countries of the
world, particularly the United States of America, which
has the largest number of ethnic and religious groups of
any country in recent history. That fact explains the
interest the United States takes in regional conflicts,
particularly those in the Middle East, which have
repercussions at the domestic level in the United States.
Such American interest is commensurate with the varied
impact of these conflicts, although one should not
disregard the other economic and strategic interests.
The impact of impressive scientific and technological
advances in communications and in the flow of
information on such events will not be limited to a
momentary pinprick of conscience when we see them on
our television screens. It could well go beyond this in the
future, resulting in concrete action by large groups and
16


could in turn threaten the stability and sovereignty of
States, especially those whose populations encompass many
ethnic groups and religions.
It is regrettable that these grave challenges and
phenomena will be carried over into the next century,
perhaps for years or even decades, without a remedy. We
are convinced that the best framework for facing up to
these challenges and phenomena in a serious and effective
manner is a United Nations truly respected by all its
Member States, one based on collective action by the States
of the North and of the South, all according to their own
potential and capacities.
Marginalizing the role of the United Nations, using it
only on selected occasions and as a cover for initiatives and
decisions adopted outside the Security Council, will serve
the interests of no one. The problems and challenges facing
mankind are truly grave and dangerous both quantitatively
and qualitatively. We believe that no one State, however
powerful and wise it is, can meet these universal problems
and challenges alone, much less find lasting, solid solutions
to them.
Clearly, many are dissatisfied with the use of
humanitarian pretexts to launch military intervention outside
the framework of the Security Council. It began with the
intervention in Somalia in 1992, whose repercussions
included the collapse of all State institutions and the
carving up of the capital, Mogadishu, among fighting
warlords. This trend continued with the intervention in
Kosovo, where the fate of the people remains in the
balance, although the intervention succeeded in supplying
the people with medicine and food.
But here it must be said that illegitimate intervention
outside the framework of the Security Council is not as bad
as completely ignoring dangerous and bloody crises such as
those beyond what might be called the line of death and
hunger: a line stretching from the Horn of Africa, in the
east, to Angola, in the west, and then to Rwanda, Burundi
and the Congo. Many suffering Africans who live along
this bleeding line and who lack the most basic necessities
may well envy the inhabitants of Kosovo, who at least had
food and medicine during their ordeal.
Since the end of the cold war hopes have been pinned
on the reform of the United Nations and on an increase in
the membership of the Security Council with a view to
achieving a more democratic and fairer representation in
this international organization. The Non-Aligned Movement
has been enthusiastic about this issue and has given it
serious consideration at all its conferences. Its member
States know full well that they lack influence in the
Security Council commensurate with their numbers and
reflecting their legitimate concerns. At the same time,
Germany and Japan, following major international
transformations, have become aware of how important it
is for them to become permanent members of the Security
Council. Here Italy has played an important role in
seeking a third way between the North and the South. No
solution has yet emerged that could attract consensus on
the subject among members of the United Nations.
The unavoidable question for us all is what has so
far been achieved in the process of reforming the Security
Council and promoting its role and status. The answer is
nothing, except for the marginalization of the role and
status of the Security Council and the extension of its
activities beyond the primary responsibility for
maintaining international peace and security, both when
events have required it and, at times, when they have not.
It seems that the premeditated marginalization of the role
of the Security Council and the fact that the reform
process has been almost dormant are being used by some
as a pretext for ignoring the Charter and violating the
sovereignty of States through the use of regional military
organizations as a substitute for the Security Council.
The world today cannot endure a nuclear arms race
that threatens the security and the very survival of
mankind, particularly in the absence of a just and stable
international order. There will be no successful non-
proliferation regime without achieving universality for the
Treaty on the Non-Proliferation of Nuclear Weapons
(NPT). Syria, the other Arab States and most countries of
the world have appealed to the five nuclear States, in the
light of the 1995 extension of the NPT, not to exclude
any State from acceding to the Treaty, so that the world
may be spared another nuclear arms race. A new nuclear
arms race has actually taken place in South Asia since the
extension of the Treaty. In the Middle East, Israel remains
the only State in the region that refuses to accede to the
Treaty and to submit all its nuclear installations to the
safeguards system of the International Atomic Energy
Agency (IAEA). As the time for the next review of the
NPT approaches, Syria renews its call for transforming
the Middle East into a nuclear-weapon-free zone under
United Nations auspices, as a serious contribution to the
creation of a propitious climate for the regional peace,
security and stability to which we all aspire.
The international community looked to the peace
process that began at Madrid in 1991 as the most
17


important, most serious initiative for ending a conflict that
has been raging for decades, one that has bled the huge
economic and human energies of the peoples of the region.
The Madrid framework, the guarantees offered by the
United States, the results reached based on relevant Security
Council resolutions, the principle of land for peace, all
constituted obligations and commitments accepted by all
parties concerned. None of these can now be called into
question or circumvented. They all have been duly
deposited with the United States Administration, with the
agreement of the parties concerned. Hence Syria's call to
reaffirm that trust, including complete Israeli withdrawal to
the lines of 4 June 1967, and resumption of peace talks
with Israel from the point at which they were suspended in
order to address pending matters until both sides agree on
full peace.
What Syria is calling for cannot be considered a
“precondition”, as the Israeli government claims: if we were
to accept that it was, as the Netanyahu Government also
claimed, we would have to conclude that any agreement
between negotiators on any single component of any a
peace accord would always be considered a “precondition”
if any move were made to conclude any other component
of a peace accord. And that would invariably take
negotiations, back to square one after each step forward,
endlessly back and forth.
Also, we draw the Assembly's attention to the falsity
of the Israeli claim that Syria wants to get a particular
result in the negotiations before they have even started.
Needless to say, trust in the United States of America does
not, by itself, constitute a peace agreement; rather, it is a
fundamental part of an agreement whose remaining
elements — normal, peaceful relations and security
arrangements based on the purposes and principles laid
down under United States auspices and with its
participation — still need to be fleshed out.
So we were not surprised, yesterday, by the address of
the Foreign Minister of Israel before this Assembly, when
— under the flag of peace education — he requested
leaders and teachers to stress to their peoples and students
the importance of peace, totally ignoring the fact that the
Israeli occupation is a major reason for the absence of
peace in the region.
Peace education requires first and foremost an end to
Israel's occupation of Arab territories. Specifically, it must
withdraw from the Golan Heights to the 4 June 1967 line;
from south Lebanon; from the western Bekaa, and also
from Jerusalem, the city of peace. Settlement activities in
the occupied territories and the destruction of Arab houses
must stop. Last but not least, Israeli words about peace
must be translated into deeds, so that students in Israel do
not think that peace education means continued
occupation by force of other peoples' lands.
During the past few weeks, major efforts have been
made by the United States of America, and by the
European Union, the Russian Federation and other
countries. We hope that these efforts will continue until
Israel realizes how fair Syria's position is and how ready
Syria is to resume negotiations at the point where they
left off. Let us not waste long and arduous years of
negotiations: Syria is eager not to miss this opportunity to
achieve peace; if it is missed, then Israel alone should
take the blame.
Syria reaffirms once more its great concern for the
unity and territorial integrity of Iraq and calls for an end
to the suffering of the fraternal Iraqi people. It calls for
economic sanctions to be lifted, in accordance with the
relevant Security Council resolutions. It also calls for no
action or measure to be taken outside the United Nations
context. At the same time, we ask Iraq to implement the
remaining Security Council resolutions in a manner that
guarantees a just solution to the problem of Kuwaiti
prisoners of war and other detainees.
Syria also calls on the Security Council to put an
immediate and final end to the sanctions against Libya, as
Libya has honoured all its obligations under Security
Council resolutions. We would emphasize that we fully
support the Libyan requests for the sanctions to be ended.
In the light of the fraternal relations which Syria
maintains with the United Arab Emirates and the Islamic
Republic of Iran, we call on these two neighbouring
countries to hold talks to find a peaceful solution to the
dispute over three islands in the Gulf.
The continuing tragic situation in Afghanistan is a
source of great concern to us. We are convinced that the
Afghan problem can be solved only if the fighting ceases
and negotiations are begun on achieving national
reconciliation and finding an acceptable and lasting
political settlement that results in security and stability for
our friends the Afghan people.
Syria expresses its full support for all measures to
ensure peace, security and stability on the Korean
peninsula. It expresses its support also for the aspirations
of the Korean people for national unity achieved by
peaceful means and free of foreign intervention.
18


Syria once again highlights the need to take all
necessary steps, at the earliest possible moment, to end the
economic, trade and financial embargo on Cuba imposed by
the United States of America for almost four decades. We
support Cuba's call for differences between the two
countries to be resolved through dialogue and on a basis of
equality, mutual respect and good- neighbourly relations.
As we bid farewell to the twentieth century, the
human race is still yearning for a world free of war,
injustice, ignorance and poverty, a world governed by
international relations based on cooperation, mutual respect,
greater justice and true equity. Those are the yearnings
which the peoples of the world hope to see realized next
century, so that coming generations are guaranteed a better
life and a more prosperous and humane future.




